Citation Nr: 0715255	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  03-22 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Whether there was clear and unmistakable error (CUE) in 
an October 1998 rating decision that denied service 
connection for a back disability.

2.  Entitlement to an effective date prior to December 20, 
1999 for the grant of service connection for residuals of a 
low back injury with lumbar disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1985 to April 
1988.  The veteran also served in the reserves until 
September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  An unappealed October 1998 rating decision denied the 
veteran's claim of entitlement to service connection for a 
back disorder.

2.  VA received the veteran's claim for service connection 
for residuals of a low back injury with lumbar disc disease 
on December 20, 1999.

3.  From October 1998 until November 24, 1999, neither a 
formal nor an informal communication in writing was received 
from the veteran requesting that his claim for residuals of a 
low back injury with lumbar disc disease be reopened.

4.  The October 1998 rating decision was based on the record 
and the law which existed at the time and did not involve 
undebatable error which would have manifestly changed the 
outcome of the decision.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision which denied service 
connection for a back disability does not contain clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2006).

2.  The criteria for an effective date prior to December 20, 
1999, for the grant of service connection for residuals of a 
low back injury with lumbar disc disease have not been met.  
38 U.S.C.A. § 5110 (West Supp. 2005); 38 C.F.R. §§ 3.105, 
3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that an October 1998 rating decision which 
denied service connection for a back disability contains CUE.  
The veteran's primary argument is that the evidence clearly 
showed he had a back disorder on the date of his original 
claim (May 26, 1998).

A. Rating Decision of October 1998

In an October 1998 rating decision, the RO denied service 
connection for a back disability on the basis that the 
veteran had a pre-existing back condition that was not 
aggravated by service.  The veteran did not appeal that 
decision and it became final.  38 U.S.C.A. § 7105(d) (West 
Supp. 2005).  Therefore, VA may revise that decision only 
upon a showing that it was clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 3.104, 3.105, 3.156(a) (2006); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The veteran now 
requests that VA revise the October 1998 rating decision on 
the basis of CUE.  For the reasons set forth below, VA must 
deny the appeal.

Pursuant to 38 C.F.R. § 3.104(a) (2003), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. § 5108.  An exception to this rule is when 
the VA has made a clear and unmistakable error in its 
decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. 
§ 210(c), 7103 (West Supp. 2005). 

Under 38 C.F.R. § 3.105(a), VA must reverse or amend a prior 
decision "[w]here evidence establishes [CUE]."  The Court 
defines a determination of CUE in a prior adjudication to 
mean that:  (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was [CUE] must be based on the 
record and the law that existed at the time of the prior ... 
decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (emphasis added).  

"In order for there to be a valid claim of [CUE], . . . 
[t]he claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated." 
Id.; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An 
asserted failure to evaluate and interpret correctly the 
evidence is not clear and unmistakable error.  See Id.; 
Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994). "[I]t is a 
very specific and rare kind of 'error.'  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  

Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, 
[CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(emphasis in the original).  The failure to fulfill the duty 
to assist cannot constitute CUE.  See Crippen v. Brown, 9 
Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A 
preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West Supp. 
2005); 38 C.F.R. § 3.306 (2006).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Accordingly, "a lasting worsening of the condition" - that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The evidence of record at the time of the October 1998 rating 
decision included the veteran's service medical records, 
outpatient treatment reports, report from T.C., M.D., and 
outpatient reports from Charleston Air Force Base and the 
Rehabilitation Center.  The veteran maintained that the RO 
overlooked relevant evidence pertaining to his reserve 
medical records in August 1997.  However, the RO noted the 
records documenting his low back injury and took them into 
account in his decision.  The RO also found what it believed 
to be a pre-existing back condition from March 1983 and an 
August 1998 health report which indicated that the physician 
returned him to active duty without restriction based on a PE 
dated March 1998.  

Since the veteran did not submit any medical records from his 
March 1983 accident until February 2001, it was entirely 
plausible for the RO to link the veteran's current back 
problems to his initial back injury.  The records available 
in October 1998 do not compel the conclusion, to which 
reasonable minds could not differ, that the cause of the 
veteran's low back disorder was the result of a pre-existing 
injury.  In this regard, the veteran's disagreement with the 
way the RO evaluated the facts of his claim will never 
suffice for a determination of CUE.  Simply stated, the 
evidence, even at this time, does no unmistakably indicate 
that the veteran has a back disorder as the result of his 
service. 

Since competent medical evidence shows that the veteran's 
back did not significantly change due to the claimed in-
service injury in August 1997, the RO denied his claim for 
service connection.  The RO determined that the medical 
evidence failed to demonstrate that the veteran incurred a 
back disorder or aggravated a pre-existing injury in service.  

Moreover, a grant of service connection for the claimed in-
service injury does not demonstrate CUE occurred, as a 
determination of CUE must be based on the record and the law 
that existed at the time of the prior decision.  See Russell, 
3 Vet. App. at 313-314; see also Porter v. Brown, 5 Vet. App. 
233, 235-236 (1993) (holding that subsequently developed 
evidence is not applicable to a claim of clear and 
unmistakable error).  

Accordingly, the Board must find that the October 1998 rating 
decision was an acceptable rating judgment.  Although the RO 
in October 1998 may not have been as explanatory as he could 
have been, clearly, the veteran did not provide sufficient 
evidence to compel a finding that the veteran had residuals 
of a low back injury with lumbar disc disease.

II. Earlier Effective Date

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date arose if VA received 
the claim within one year after separation from service.  
Otherwise, the effective date will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When VA denies a claim as a result of initial review 
of determination, and the claimant fails to timely appeal 
that decision by filing a notice of disagreement within the 
one-year period prescribed in 38 U.S.C.A. § 7105(b)(1), that 
decision becomes final and the claim may not thereafter be 
reopened or allowed, except under the submission of new and 
material evidence.  38 U.S.C.A. §§  7104(b), 7105(c).

A specific claim in the form prescribed by the Secretary of 
VA must be filed for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. 
§ 5101(a).  Any communication or action indicating intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such an informal claim 
must identify the benefit sought.  An "application" is 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2001); see also Rodriquez v. West, 189 F.3d 1351 (Fed. Cir. 
1999).

The essential facts in this case are not in dispute.  The 
veteran first filed a claim for service connection for a back 
disorder in May 1998.  The RO denied the veteran's claim in 
October 1998.  The veteran filed a Notice of Disagreement in 
September 1, 1999 and the RO furnished a Statement of the 
Case on September 24, 1999.  The veteran had until November 
24, 1999 to perfect his appeal.  The veteran filed his appeal 
on December 20, 1999.  Since the veteran filed an untimely 
appeal, it was not perfected.  Therefore, the October 1998 
rating decision is final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.302, 20.1103.

The Board finds that under 38 U.S.C.A. § 5110(a), the 
effective date can be no earlier than December 20, 1999 since 
the October 1998 decision is final.  The veteran argues that 
the effective date should go back to May 1998, the date he 
filed his original claim for compensation.  The Board finds 
that this argument fails as a matter of law, as there is no 
indication in the record that the veteran filed a claim 
within sixty days of the issuance of the Statement of the 
Case.  38 C.F.R. § 3.400(b)(2)(i).

The veteran argues that the effective date of service 
connection should go back to when he initially filed his 
claim for VA benefits in May 1998.  This argument has been 
considered and rejected by the RO.  The RO held that the rule 
of finality regarding an original claim implies that the date 
of that claim is not to be a factor in determining an 
effective date if the claim is later reopened.  The Court 
held that the term "new claim," as it appears in 38 C.F.R. 
§ 3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay v. Principi, 15 Vet. App. 162, 
172 (2001) (holding that the plain meaning of § 5110 to be 
that "the phrase 'application therefore' means the 
application which resulted in the award of disability 
compensation that it to be assigned an effective date under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date on 
which the veteran "first sought to reopen his claim").  
Accordingly, VA must deny entitlement to an effective date 
back to when he initially filed his claim for service 
connection in May 1998.

In conclusion, the Board finds that there is no legal basis 
to award the veteran an effective date earlier than December 
20, 1999, for the grant of service connection for residuals 
of a low back injury with lumbar disc disease.  Therefore, VA 
must deny his claim as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  As the law is 
dispositive of the issue in the instant case, the benefit-of-
the-doubt rule is not applicable.  Hence, VA must deny the 
appeal.

The Duty to Notify and the Duty to Assist

The Board notes that on November 9, 2000, Congress enacted 
the Veterans Claims Assistance Act of 2000 ("VCAA").  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2005).  The VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R. § 3.159 (2006).

With respect to the issue of CUE, the Board finds that the 
VCAA is not applicable because the appeal analyzes purely 
legal questions.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc) (holding the VCAA is not applicable where it could 
not affect a pending matter or could have no application as a 
matter of law.)  The United States Court of Appeals for 
Veterans Claims (Court) found that an attempt to obtain 
benefits based on an allegation of CUE "is fundamentally 
different from any other kind of action in the VA 
adjudicative process."  Livesay, 15 Vet. App. at 178.  
Therefore, the provisions of the VCAA are not applicable to 
the adjudication of CUE on appeal.

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, a letter by the RO in November 2001 
(1) informed the veteran about the information and evidence 
not of record that is necessary to substantiate his claims; 
(2) informed him about the information and evidence that VA 
will seek to provide; (3) informed him about the information 
and evidence he is expected to provide; and (4) requested him 
to provide any evidence in his possession that pertains to 
the claims, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claims."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA afforded the veteran an appropriate VA 
compensation examination to determine the etiology of his 
back disorder.  As noted, the October 1998 rating decision is 
final and not subject to revision upon the same factual 
basis.  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA or the 
Court.

ORDER

The October 1998 rating decision which denied service 
connection for residuals of a low back injury with lumbar 
disc disease does not contain clear and unmistakable error.

An effective date prior to December 20, 1999 for the grant of 
service connection for residuals of a low back injury with 
lumbar disc disease is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


